DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/29/2021. Claim 9 is canceled. Claims 1-8 and 10-18 are examined.
Specification
The amended specification filed 04/29/2021 has been entered.
Drawings
The drawings filed 04/29/2021 are acceptable for their content, but are objected for their graphical quality, as explained below:
Figure 1 (ONLY Figure 1), filed on 04/29/2021, is objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
For clarity it is stated that for content, all drawing are acceptable. For graphical quality, Figure 1 is objected, and Figures 2-5 are acceptable. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo 9834315 in view of Marenco 2017/0009776 and further in view of LaGrone 4339917. 
Regarding Claim 1, Lo teaches a pump mixer separator unit (seen in Fig. 1) in communication with a stripping gas line [a] that provides an inlet stripping gas flow (from 112) and a fuel line [b] that provides an inlet fuel flow (from 108), the pump mixer separator unit comprising (Annotated Fig. 1, below):
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas flow 506 and an outlet fuel flow 504 and generates a second pressure rise (implicit) from the fuel/gas mixture flow to the outlet fuel flow 128 (Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below),

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo further teaches that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” (Col. 6, ll. 40-46.  This anticipates that the additional element are connected physically and connected in a casing (“one or more additional elements”), or, in the alternative, a single housing in which the first pump 102 and the second pump 106, can be housed in.)
In addition to Lo, Marenco teaches
the first pump 13 and the second pump 14 are formed integral in a single housing 29 ([0019, 0029, 0075]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first pump 102 and the second pump 106 of Lo and arrange them inside a single housing as discussed above, or in the alternative to arrange them in a single housing 29, as taught by Marenco, in order to simplify the assembly operation as taught by Marenco; [0029].  Based on applicant’s specific definition of the term “integral”, disclosed in [0056], the first and second pump 13, 14 are and are placed inside a single housing 29 (casing), as claimed.  Therefore, both Lo and Marenco, individually and in combination, read on the claim recitation as being integral.
In the next rejection, “Lo in view of Marenco” should be read as - - Lo either individually, or in view of Marenco, - -
Lo in view of Marenco does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation.
LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation (Col. 2, ll. 19-40; Fig.1) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Marenco, and include LaGrone’s a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26, 36 during operation, in order to produce a high velocity fuel flow (LaGrone; Col. 3, ll. 6-10).
Regarding Claim 2, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 3, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 2, and Lo further teaches

Regarding Claim 4, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 3, and Lo further teaches
a heat exchanger 115 located between the first pump outlet [f] and the second pump inlet 502 (Annotated Fig. 1, above).
Regarding Claim 5, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Marenco and LaGrone, as discussed so far, does not teach the supplemental pump feature is a jet eductor, and the jet eductor extends from a fuel/gas mixture line fluidly coupled to a first pump outlet to the fuel line at a location upstream of a first pump fuel inlet.
LaGrone further teaches
supplemental pump 30 feature is a jet eductor (seen in Fig. 1), and the jet eductor extends from a line fluidly (via supply loop 58) coupled to a first pump outlet 46 to the fuel line 26,36 at a location upstream of a first pump fuel inlet 38 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lo in view of Marenco and LaGrone, and include LaGrone’s supplemental pump 30 feature that is a jet eductor with a supply loop 58, and connect the supply loop 58 so that it extends from a fuel/gas mixture line [c] that is fluidly coupled to a first pump outlet [f] to the fuel line [b] at a location upstream of a first pump fuel inlet [d], as taught by Lo, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 6, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches


    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 7, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow 506 and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 2: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 8, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Marenco and LaGrone, as discussed so far, does not teach the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the inlet fuel flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.
LaGrone further teaches
supplemental pump 30 feature is a jet eductor (seen in Fig. 1) comprising a jet eductor supply loop 58 that recirculates a portion of the inlet fuel flow downstream (seen in Fig. 1) of a portion of the first pump 40 back to the fuel line 26, 36 at a location upstream (seen in Fig. 1) of the first pump 40 (Col. 3, ll. 6-10; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supplemental pump 30 of Lo in view of Marenco and LaGrone, with LaGrone’s supplemental pump 30 feature that is a jet eductor comprising a jet eductor supply loop 58, and connect the supply loop 58 so that it recirculates a portion of the inlet fuel flow, from 108 of Lo, downstream of a portion of the first pump, 102 of Lo, back to the fuel line [b] at a location upstream of the first pump, 102 of Lo, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the outlet fuel flow 504 has a lower oxygen content than the inlet fuel flow (from 108), the outlet fuel flow 504 has a higher pressure (implicit) than the inlet fuel flow (from 108), and wherein the outlet stripping gas flow 506 has a higher oxygen content than the inlet stripping gas flow (from 112) (Col. 3, ll. 4-16; Col. 5, ll. 4-32).
Regarding Claim 11, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 and the second pump 106 are driven by a mechanical source (motor) (Col. 3, ll. 4-16 and Col. 5, ll. 4-14; Fig. 1)
Regarding Claim 13, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 draws in the inlet fuel flow (from 108) from a sub-ambient pressure fuel supply 108 (Col. 3, ll. 4-16), and the pump mixer separator unit is for a helicopter engine (intended use) (Abstract; Col. 1, ll. 30-37; Fig. 1). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.
Regarding Claim 14, Lo teaches a fuel delivery system (seen in Fig. 1) for an aeronautical engine (aircraft engine), comprising (Col. 1, ll. 30-37; Fig. 1):
a supply portion comprising a stripping gas line [a] that provides an inlet stripping gas flow (from 112), and a fuel line [b] that provides an inlet fuel flow (from 108) at a sub-ambient pressure; and a pump mixer separator unit (seen in Fig. 1) comprising (Annotated Fig. 1, below): 
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas flow 506 and an outlet 

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo further teaches that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” (Col. 6, ll. 40-46.  This anticipates that the additional element are connected physically and connected in a casing (“one or more additional elements”), or, in the alternative, a single housing in which the first pump 102 and the second pump 106, can be housed in.)
In addition to Lo, Marenco teaches
the first pump 13 and the second pump 14 are formed integral in a single housing 29 ([0019, 0029, 0075]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first pump 102 and the second pump 106 of Lo and arrange them inside a single housing as discussed above, or in the alternative to arrange them in a single housing 29, as taught by Marenco, in order to simplify the assembly operation as taught by Marenco; [0029].  Based on applicant’s specific definition of the term “integral”, disclosed in [0056], the first and second pump 13, 14 are and are placed inside a single housing 29 (casing), as claimed.  Therefore, both Lo and Marenco, individually and in combination, read on the claim recitation as being integral.
In the next rejections, “Lo in view of Marenco” should be read as - - Lo either individually, or in view of Marenco, - -
Lo in view of Marenco does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation.
LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation (Col. 2, ll. 19-40; Fig.1) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Marenco, and include LaGrone’s a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 15, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below),
the second pump 106 includes a second pump inlet 502, a second pump fuel outlet 504, and a second pump gas outlet 506, the second pump inlet 502 is in fluid communication (via dashed line) with the first pump outlet [f], the outlet fuel flow exits the pump mixer separator unit at the second pump fuel outlet 504, the outlet stripping gas flow exits the pump mixer separator unit at the second pump gas outlet 506 , and the second pump inlet 502 receives the fuel/gas mixture flow from the first pump outlet [f] (Col. 3, ll. 4-16; Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below).


    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 16, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 further comprises an impeller (implicit), the impeller mixes the inlet fuel flow (from 108) with the inlet stripping gas flow (from 112) to form the fuel/gas mixture flow [c] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    517
    875
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo in view of Marenco and LaGrone, as discussed so far, does not teach the supplemental pump feature is a jet eductor.
LaGrone further teaches
supplemental pump 30 feature is a jet eductor (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lo in view of Marenco and LaGrone and include LaGrone’s supplemental pump 30 feature that is a jet eductor, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 17, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow 506 and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, above).
Regarding Claim 18, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the aeronautical engine (aircraft engine) is a helicopter engine (Abstract; Col. 1, ll. 30-37). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Marenco and LaGrone, as applied to claim 1, and further in view of Anson 2009/0211558.  
Regarding Claim 12, Lo in view of Marenco and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Marenco and LaGrone, as discussed so far, does not teach the first pump and the second pump are driven by an electrical source.
Anson teaches that a pump 104 can be driven by an electrical source 118 ([0014]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mechanical source (motor) of Lo in view of Marenco and LaGrone by incorporating electrical source 118 of Anson, to drive the first pump 102 and the second pump 106 of Lo, Lacy because it has been held that a simple substitution of one known element, in this case, mechanical 

Response to Argument
Applicant's arguments, filed on 04/29/2021, with respect to U.S.C. 103 rejections of claims 1-18 have been considered but are not persuasive. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of independent Claims 1 and 14:
Applicant argues (pp. 2-5 of Remarks) that prior art of Lo does not teach the claim recitation “the first pump and the second pump are formed integral to the pump mixer separator unit in a single housing” because there is a heat exchanger between the first pump 102 and the second pump 106.
However, Lo teaches in Fig. 1, a first and second pump 102, 106 that are part of a system 100. Furthermore, Lo teaches (Col. 6, ll. 40-46) that that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” This anticipates that the additional element can be a casing, or a single housing in which the first pump 102 and the second pump 106, can be housed in connected to each other.  Additionally, newly found prior art Marenco 2017/0009776 teaches that it is known to form two pumps 13, 14 inside a single housing 29, in order to simplify the assembly operation ([0019, 0029, 0075]; Fig. 1).  Therefore, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  It is also noted that this Office Action is made final because: 1) Lo teaches the two pumps being connected to each other AND in a common 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741